Pee Cueiam.
None of the evidence is contained in the record. The appellant contends that the pleadings do not support the judgment.
The replication is not a model of good pleading. Its averments as to the disposal of the bonds held as collateral se.curity for the payment of the note were somewhat indirect and ambiguous.’ No objection was made •to the replication, however, and it contained direct denials of all the affirmative averments of the answer, which fully sufficed to raise issues for trial. We are of the opinion that there is no merit in appellant’s contention that the pleadings do not support the judgment.
The judgment is affirmed, with costs.

Affirmed.